            Case 2:18-cr-00131-RAJ Document 1316 Filed 06/02/20 Page 1 of 3




 1                                                            The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                        UNITED STATES DISTRICT COURT FOR THE
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                         NO. CR18-0131 RAJ
10                            Plaintiff
                                                        ORDER
11                     v.
12    LAMONT JEFFREY REYNOLDS,
13                            Defendant.
14
15         On May 5, 2020, Mr. Reynolds filed the instant motion requesting compassionate

16 release, time served, and supervised release. Dkt. 1292. Mr. Reynolds is a 49-year-old
17 African American male who has tested positive for COVID-19. Dkt. 1301. He contends
18 he has several chronic conditions that increase the risks of him becoming seriously ill or
19 dying as a result of COVID-19. He contends he has hypertension, suffers from kidney
20 stones, has a dangerously high BMI, suffers from chronic back pain/sciatica, and possibly
21 had a heart attack in the past. Dkt. 1301.
22         As of May 14, 2020, Mr. Reynolds complained of body aches (in his joints, knees,

23 and shoulders) and a bloated feeling in his stomach. He also represents that his medical
24 record of May 8 is accurate and confirms his report of suffering from “cough, SOB,
25 muscle pain, fatigue, sore throat, HA, new loss of taste and smell, and/or chills.”
26 Dkt. 1299, p. 113.
27         The government confirms Mr. Reynolds tested positive for COVID-19 on May 6,

28 2020, but contends he is an asymptomatic individual. The government represents that
     ORDER - 1
            Case 2:18-cr-00131-RAJ Document 1316 Filed 06/02/20 Page 2 of 3




 1 when questioned by medical personnel about known symptoms and whether he
 2 previously experienced any of the symptoms, he acknowledged he had. Dkt. 1297, p. 5.
 3 The government claims that Mr. Reynolds has indicated that he is experiencing none of
 4 the known symptoms suggesting that he is or has recovered from the disease. Id.
 5         The government relies primarily upon the Pretrial Services Report to describe Mr.
 6 Reynolds’s overall health. In reliance upon this report, the government represents that he
 7 has no history of lung conditions, confirmed he has high blood pressure, and reported to
 8 Pretrial Services he had no additional health problems. In a health screen on
 9 September 5, 2019, Mr. Reynolds additionally denied having diabetes, cardiovascular
10 issues, respiratory problems or other conditions. Dkt. 1297. In a subsequent medical
11 consult on February 20, 2020, Mr. Reynolds informed the medical professional that he
12 did not take medication for his high blood pressure because he did not like it. The
13 government does not significantly dispute Mr. Reynolds’s characterization of his weight
14 gain. Dkt. 1297.
15         There is a gross dispute between Mr. Reynolds and the government regarding his
16 current health in light of his recent positive COVID-19 diagnosis. Mr. Reynolds suggests
17 his condition may endanger his life and the government professes he is asymptomatic.
18 This Court endeavors to make the proper determination about Mr. Reynolds’s current
19 COVID-19 status, and the best evidence available can come from just once source, FCI
20 Lompoc medical providers. Compliance with this directive will put the Court in the best
21 position to make a determination on the effects of Mr. Reynolds’s positive COVID-19
22 test.
23 ///
24 ///
25 ///
26 ///
27 ///
28
     ORDER - 2
           Case 2:18-cr-00131-RAJ Document 1316 Filed 06/02/20 Page 3 of 3




1         IT IS ORDERED THAT the government provide to this Court by June 11, 2020, a
2 report on Mr. Reynolds’s current medical condition, any COVID-19 symptoms he is
3 currently suffering, any treatment that he has sought, and the treatment provided.
4
5         DATED this 2nd day of June, 2020.
6
7                                                  A
8                                                  The Honorable Richard A. Jones
9                                                  United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER - 3
